DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not fully persuasive.
Applicant has either not at all addressed or insufficiently addressed each of the prior 112 rejections and 102, 103 rejections.
It is noted that applicant does not specify where the amendments to the claims are supported within the originally filed specification. The specification discloses that a sample comprises a nonmagnetic portion and a magnetic portion; and the nonmagnetic portion comprises a liquid; and the magnetic portion comprises magnetic beads. However, claim 11 as amended now recites, “removing a liquid portion of the sample from the templated magnetic bead portion of the sample, thereby isolating the templated magnetic bead portion of the sample in the sample site.”  This now indicates that the magnetic bead portion of the sample comprises a liquid portion. However, this is not consistent with the specification. While the nonmagnetic portion is disclosed ad being, comprises a liquid; the magnetic bead portion of the sample is not disclosed as comprising a liquid portion as now claimed. Therefore, the claim is directed to new matter.   
As to the claim interpretations, applicant appears to recognize and acknowledge that language/terms employed in the claims are relatively broad and while the claims are read in light of the specification, the examiner will not read any limitations disclosed in the 
It is noted that the applicant chose to refer to, rely upon an online definition of term “wash”; the term is not limited to such definition. The specification nor claim defines “wash” nor “washing”. The method does not require the use of liquid nor any specific liquid or any other substance to be used by anyone nor anything to perform washing of magnetic bead portion of the sample at any specific location nor in any specific order relative to the other steps recited in the claims.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As to the 102 rejection, the examiner fails to understand applicant’s arguments because applicant does not specify what step(s) of the method applicant considers as being novel in view of the cited prior art. Applicant clearly acknowledges that the disclosure of the Cathcart reference is in the same field and for the same purpose of the instant invention. As indicated in the first line of the response, on page 8, applicant states “[t]he disclosure of Cathcart is for an automated system for sequencing….” However, applicant asserts, somehow concludes that the reference teaches away from the instant invention because allegedly, wash stations are not 
It is noted that applicant has chosen to only rely upon lines 30-31 of column 18, which are directed to a particular protocol and applicant has chosen to ignore the teachings of the entire reference as a whole. It is noted that the reference does disclose the use of a wash station throughout the reference. For example, see the abstract; Figure 11 (and description thereof), wash stations 25, and magnetic particle wash stations 26, 29 and further references to wash stations, washing devices, magnetic particle (bead) washing steps, and wash cycles throughout the reference, as previously stated in the rejection of the prior Office Action and herein. 
Furthermore, a teaching away argument is not applicable to a 102 rejection.  “A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis.” MPEP 2131.05.
Therefore, the claims are rejected for reasons stated in the prior Office Action (incorporated by reference) and herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims include broad language throughout. It is noted that the steps listed in the claims are not required to be performed in any specific order. 
Furthermore, the method is not required to be performed by any specific apparatus/device. The only structural elements provided for in claim 1 are a broad sample site, and sample of templated magnetic beads comprising a non-magnetic portion (which could be liquid, or any other nonmagnetic material/substance); and a templated magnetic bead portion. 
It is noted that the term “preparing” does not specify what is required to be done by who or what such as to constitute preparing. The term is broad. It is noted that numerous acts such as, but not limited to: gathering, collecting, purchasing, obtaining, the magnetic beads; placing the beads in the broad sample site, or anything one chooses to do can be considered as meeting the preparing step. Furthermore, the washing step of claim 20 is not mutually exclusive from the preparing and treating steps of claim 11. 
Furthermore, the “for sequencing” clause does not further limit the preparing step because there is no indication as what specific step(s) is/are required to be performed that would be considered and/or not considered as “for sequencing”. Such example acts recited above and other, would be considered as such. Furthermore, it is noted that the method does not require any sequencing of anything to be performed.  
It is noted that applicant has amended the preparing step of claim 11 to recite a non-magnetic portion instead of a liquid portion. It is noted that anything that is nonmagnetic (including liquid) that is a part of the sample will be considered as being equivalent to such. The nonmagnetic portion and a liquid recited in the removing step are not required to be the same nor precluded from being the same. However, it appears in view of the amendment that they 
As to claim 12, the “to hold…” clause is directed to intended use. There is no requirement for each of the plurality of sites to contain/comprise any type of sample of all.
As to claim 14, it is noted that the term “accessing” is relatively broad and is not directed to any specific act(s) required to be done by anyone or anything to any of the materials recited in the claim. As previously stated in the prior Office Action (hereby incorporated by reference), this could simply mean a person or something is at relative position to obtain the materials, the materials are simply opened, or further. There is no requirement for anything/anyone to do anything with the recited broad list materials relative to sample.  The condition in which such materials are available to someone or something to do something to or with the materials will meet limitation.  
It is noted each of the materials are not mutual exclusive. All of the broadly recited materials could be considered as “solutions”, solvents, and buffers can be washes, vice versa. Reagents can be solvents, buffers, and washers, and vice versa, and etc. It is unclear what is the distinction between each of the recited broad categorizations of materials.  A substance such as water or water containing other compounds could be categorized as each of the broad listed materials.   Furthermore, it is noted that the term “preloaded” is subjective/relative. It is noted that loading of anything can be considered as occurring relative before some moment in time or relative before some other act. Therefore, constituting “preloaded”. Here, there is no relative basis provided to indicate what is considered “preloaded”. (See also claims 16 and 17).
Furthermore, it is noted that claim 14 does not provide any structural nexus, relative location between the prior a sample site and plurality (minimally two) of material sites. Furthermore, the claim does not provide for how each of the listed materials are provided for relative to each of the plurality of material sites. There is nothing precluding a single site of the plurality of sites from including all, some, one, or none of the materials. There is no requirement for each/all of the plurality of sites to include any of the materials. 
As to claim 20, it is noted that claim 11 also provides for washing which means a washing liquid can be employed in the method. There is no indication if the washing step of claim 20, is the same or different from the prior washing of claim 11.  There is no indication as to what is required to be done by who and/or what that is considered “washing”. It is noted that claim 20 also recites, “removing the magnetic field”, but does not specify what the magnetic field is removed from.  As noted above claim 11 does not provide any indication as to when each of steps are required to be performed relative to each other and for what duration each of the steps are performed. There is no indication if the immobilizing step of claim 11 is intended to be performed for a specific duration, throughout, during, etc. the performance of other recited steps. Claim 20 seems to imply such…that one is to presume that the immobilizing step is continuously conducted throughout other steps although claim 11 does not specify such. Based upon such rationale one would also presume that all steps are or can be continuously and simultaneously performed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims in general employ broad, vague, ambiguous, awkward and confusing 
Claim 14 recites the limitation "before treating the immobilized sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There is no prior step of treating the immobilized sample. It is unclear if this intended to refer to the prior step of treating the magnetic bead portion of the sample. If so or if not, the claim should clearly reflect such. However, it is noted that in the treating step of claim 11, the sample as a whole nor any portion of the sample is required to be immobilized. Clarification is required. 
As to claim 17, it is noted that claim 16 already provides for a step transferring a material from at least one material site to the sample site.  Therefore, it is unclear if applicant intends for claim 17 to provide for an additional transferring step or to specify how the prior transferring step of claim 16 is required to be performed. 
Furthermore it is noted that the claim does not provide for how, who, and or what preforms the aspirating and dispensing. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cathcart et al., US 5,443,791.
Cath cart discloses method of using a liquid-handling instrument has a worksurface with registration for modular stations to support containers of liquid, pipette apparatus with a pipette tip coupled to a sensing circuit, a robotic translation system for moving the pipette tip, and a control system with an iconic user interface for programming and editing. A gauge block registered on the worksurface provides for calibration using the sensing tip, and register cavities on the worksurface provide for modular stations. There is a wash station for the pipette tip on the worksurface. An automated laboratory based on the liquid-handling system has heating and cooling and a sealable incubation station as well as a magnetic separation station. (abstract).
As shown in figure 1 the invention for performing DNA sequencing the AL has a closeable, heated, clamped-lid thermal cycling station 21, an actively cooled enzyme storage station 23, a wash station 25, a reagent storage position 27 for storing and presenting 
 Magnetic particle wash stations 26 and 29 each have a 2 by 12 array for 1.5 mL microtubes, and station 26 has active heating and cooling, similar to station 21. Each magnetic station has a three-position vertically moving magnet. The magnets are for manipulating paramagnetic particles used in various protocols to capture specific material from solution. 
 Wash buffer storage station 30 has positions for storage containers for buffer storage. Active heating is provided with temperature sensing and control. (column 8, lines 4-13). 
	The pipette is for aspirating liquid from any one container and dispensing it into any another container. With the pipette, mixtures of various liquids are made and transported to any other container on the AL. The pipette system also serves to agitate liquids in a container to accomplish mixing, by repeated aspirating and dispensing of the liquid in a container, and in some instances by programmed movement of the tip in concert with aspiration and dispensing. (column 9, lines 30-37). The pipette device mounted on a manifold is connected to pumps 34, 35 to perform aspirating and dispensing (Figure 1, claim 18).
	In the method of magnetic separation solutions to be separated are transferred to vials at one of the magnetic wash stations 26 or 29 (FIG. 1). The use of one or the other depends on whether heating or cooling during separation and washing (treating the magnetic bead portion) is known to facilitate the process. Precoated particles suspended in a buffer solution (sample including magnetic bead portion and liquid portion) are aspirated from (“accessing”, 
FIG. 4A is a plan view of wash station 26, with heating and cooling capability. There are two rows of twelve tube positions each at the station. In the space between the rows of tubes (array of sample sites), there is a magnetic bar 237. FIG. 4B shows a section through the station of FIG. 4A taken along section line 4B--4B (illustration of immobilizing magnetic beads). Magnetic bar 237 is attached by connector 239 through a screw mechanism (not shown) to a D.C. motor 241. The motor is driven by the control system to move the magnet vertically between the rows of tubes, in the direction of arrow 243. 
	In a typical sequence for separation and washing the magnets are raised after the paramagnetic particle suspension is added, and the particles are attracted (application of magnetic field) into closely packed regions that are eventually located near the bottom of the tubes as shown by regions 245 and 247. The ability to move the magnetic bar for the full height of solution in the tubes and to stop it at various points allows the entire solution volume to be swept by the intense field and the particles to be collected into a small area efficiently.
	After moving the particles to the bottom, typically the remaining solution is drawn off (aspirating/removing liquid portion of sample) and transferred (transferring of materials) to a waste container or discarded at the wash station to waste. It is not possible, however, to aspirate all of the liquid in the tube, leaving only the particles and the adhered product. To avoid contamination three wash cycles are typically accomplished. (claim 20)  As shown in .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cath cart et al., US 5,443,791 as applied above, and further in view of Nakamura et al., US 2003/0049864.
Cath cart et al. does not specify that the magnets employed are electromagnetic. 
However, the use of electromagnetic fields in magnetic separation processes and device was conventionally known in the art prior to the invention. For example, see the cited art including Nakamura et al. which discloses the magnet used in the present invention is not limited to any specific type of magnet, and may be a permanent magnet or an electromagnet. (paragraph 0054). 
It would have been obvious to one of ordinary skill in the art to recognize that the magnet employed in Cath cart may be any suitable magnet for attracting the magnetic beads including an electromagnet as taught by Nakamura. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams; Jeffrey et al.; Siow; Chai Siong et al.; Schulz; Craig Michael et al.; MAO; Haiming et al.; Williams; Jeffrey et al.; Wang; Chia-Yuan et al.; Chappell; Derek L. et al.; ANDRULAT; Harald et al.; Fournier; David et al.; Nguyen; Cung-Tuong et al.; Meyer; Thomas; Tajima; Hideji; Fritchie; Patrick P. et al.; Siddiqi, Iqbal Waheed; Shah, Haresh P.; Takii, Tadaoki et al.; Rohr; Thomas E. et al.; Tuunanen; Jukka; Tajima; Hideji; Uzan; Michel et al.;  and Yu; Hao disclose magnetic separation devices and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798